Citation Nr: 1022995	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-41 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae, claimed as a shaving condition.

REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from March 1971 to November 
1972.

This matter comes before the Board on appeal from a June 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in September 2008 
and April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
order.  The Court further indicated that it constitutes error 
on the part of the Board to fail to ensure compliance.  
Stegall v. West, 11 Vet. App. 168, 271 (1998).  

The Board remanded this matter in September 2008.  The Board 
requested that the Veteran be afforded a VA examination.  The 
September 2008 remand requested that the VA examiner diagnose 
any current skin disorder and provide an opinion as to 
whether a current skin disorder is "at least as likely as 
not" related to the facial rash that was noted in service.

The Veteran was provided a VA examination in April 2009.  The 
examination report noted a "red rash with white bumps."  
The examiner's diagnosis was "no significant pathology."  
The examination report did not include a medical opinion with 
rationale as requested by the Board.

In April 2009, the Board remanded the claim in order to 
ensure compliance with the September 2008 remand.  The April 
2009 remand directed that the Veteran be afforded a VA 
examination.  The examiner was requested to diagnose any skin 
condition, to include pseudofolliculitis barbae and to 
provide a medical opinion regarding whether a current skin 
condition was at least as likely as not related to service.  

In September 2009, the Veteran was afforded a VA examination.  
The examiner again noted a diagnosis of "no significant 
pathology."  The examiner did not provide a medical opinion 
as requested in the remand.  The Board finds that the 
September 2009 examination did not comply with the Board's 
April 2009 remand directive.   Stegall, supra.  

While the Board regrets the delay to the Veteran, a remand is 
necessary in order to ensure compliance with the Board's 
prior remands and to afford the Veteran every possible 
consideration with respect to his claim.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by a dermatologist.   The 
claims file should be provided for 
the examiner's review in conjunction 
with the examination.  The 
examination report should indicate 
that the examiner reviewed the claims 
file.

2.	After a thorough examination, the 
examiner should diagnose any current 
skin disorder(s), to include 
pseudofolliculitis barbae.  In this 
regard, the examiner should obtain a 
detailed history of any intermittent 
skin problems the Veteran has had 
since service, to include any 
residual disability found to be 
present.  The examiner should state 
an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that a current 
skin disorder, including 
pseudofolliculitis barbae, is 
present, is related to service.  The 
examiner should provide a detailed 
rationale for the opinion.  The 
examiner's opinion should address the 
service treatment records, dated in 
September 1972, which noted a 
"facial rash accentuated by 
shaving."  

3.	Thereafter, the AMC/ RO should 
readjudicate the claim on appeal 
based on all of the evidence of 
record.  If the disposition of the 
claim remains unfavorable, the AMC/RO 
should furnish the Veteran and his 
representative a supplemental 
statement of the case and afford them 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


